QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of 1/16/20 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.

Drawings
The drawings were received on 7/25/19.  These drawings are approved by the examiner.

This application is in condition for allowance except for formal matters: 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The present invention relates to”, which can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 4, 5, 6, 7, 9, 10, 11,12 ,16-18 14, 20 and 21 are objected to because of the following informalities:  claims 1, 7 and 14 “the polar wound edges” should read --wound edges--; claim 3, “the length” should read --a length--; claim 3, “1 to” should read --1mm to--; claim 4, “the length” should read --a length--; claims 5, 11, 12 and 18 “the height” should read -- a height--; claims 6, 9, 10, 16 and 17, “the length” should read --a length--; claim 20, “sores” should read --sore--; and claim 21 must end with a period..  Appropriate correction is required.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Methods of treating wounds, methods of enhancing wound healing, and methods of advancing wound care grafts comprising the step of providing sharp, .

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in it discloses adhesive closing devices and devices and/or methods which include wound debridement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIM M LEWIS/Primary Examiner, Art Unit 3786